Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-3, as originally filed, are currently pending and have been considered below.
Priority
3.       Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 12/03/2021 but claims the benefit of U.S. continuation of 16216763 filed on 2018/12/11 and U.S. continuation of 15712426  filed on 20170922  and U.S. continuation of 14691193  filed on 20150420  and U.S. continuation of 13350139  filed on 20120113  and U.S. continuation of 12106301  filed on 20080420  and U.S. continuation of 13350139  filed on 20120113  and U.S. continuation of 12106301  filed on 20080420  and US provisional application number 60/757623 filed on 2006/01/10 and 60772073  filed on 2006/02/10 and 60/795332 filed on 2006/04/26 and 60/925175 filed on 2007/04/19 and 60/947801filed on 2007/07/03.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/216763 and 15/712426 and 14/691193 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The terms "to be" in claim 1 relative terms which renders the claim indefinite.  
Double Patenting
5.       Claims 1-3 rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 10149508 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hudson (US 20100288274 A1) (hereinafter Hudson) in view of Kormos (US 20090059568 A1) (hereinafter Kormos).
               Regarding claim 1, Hudson discloses a gas cylinder (Fig. 1, 4) for enhancing conspicuity of a user, including a cylindrical tank (Fig. 1) body defining an interior volume for containing gas (para 08, self-contained breathing devices, such as a SCUBA tank), and indicia including at least one lighting device having at least one portion configured to be selectively illuminated that is attached to an exterior region of the tank along an outside facing surface of the tank (para 08, self contained illumination system also located on the tank, para 11, system for illuminating the surface of a self contained breathing apparatus, para 42, notification device 10 may flash red color  lights once activated by the control panel and notification device can further be programmed, para 46, light source 62 of different spectrums to provide various color  arrangements).
Even though Hudson discloses illuminated that is attached to an exterior region of the tank [011], Kormos more specifically discloses system use  emitting blue-green light, whereas in muddy water yellow or read light is probably best suited. [17], and light emitting device, which is adapted to be attached to at least one air cylinder that is to be carried by a diver, such as a scuba diver or a smoke diver [01].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system to render rescue personnel and workers visible during reduced visibility conditions disclosed by Hudson to use devices to make drivers more aware of their surroundings and to reduce the speed of vehicles approaching roadway hazards resized  as taught by Kormos to use optical warning signals, and readily distinguish a typical warning light for alerting drivers from a warning light for alerting personnel of hazard [Kormos, paragraph 0010].
Regarding claim 2, Hudson discloses the gas cylinder of claim 1, wherein the gas cylinder is an air tank including a breathable gas mixture (Abstract, A device for use with a self contained breathing apparatus, such as a SCBA tank, which allows a user to display different indicia on the tank).
Regarding claim 3, Hudson discloses the gas cylinder of claim 2, wherein the air tank is a component of a SCBA or SCUBA system configured for underwater diving (para 03, self contained underwater breathing apparatus, or SCUBA tanks and systems are widely used by underwater divers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689